IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                April 11, 2008
                               No. 07-30646
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GERARDO MENDEZ RAMOS, also known as Tuto

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:05-CR-20084-3


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Gerardo Mendez Ramos pleaded guilty to counts 1 and 3 of an indictment
charging him with conspiring to possess and distribute cocaine and marijuana
and conspiring to launder money and was sentenced to concurrent 210-month
terms of imprisonment and to concurrent five-year periods of supervised release.
Ramos gave timely notice of his appeal.
      Ramos contends that he should be permitted to withdraw his guilty plea
because of his attorney’s ineffective assistance. Specifically, Ramos contends

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30646

that counsel promised that charges against his wife and mother would be
dismissed in exchange for his guilty plea and that counsel labored under a
conflict of interest by also representing his wife and mother. The district court
found, in ruling on Ramos’s motion to withdraw the guilty plea, that Ramos’s
attorney had not promised Ramos anything beyond what was in the plea
agreement. This finding was not clearly erroneous. See United States v. Puckett,
505 F.3d 377, 387 (5th Cir. 2007). Ramos has not shown that his attorney
rendered professionally unreasonable assistance in advising him about the terms
of the plea agreement. See Strickland v. Washington, 466 U.S. 668, 689 (1984).
Nor has he shown that his attorney labored under an actual conflict of interest.
See United States v. Culverhouse, 507 F.3d 888, 892-93 (5th Cir. 2007).
      Ramos contends that the district court erred in failing to clarify at the
rearraignment that a change in the stipulated drug amount from 150 kilograms
of cocaine to 100 kilograms of cocaine applied to his codefendant only. The
record reflects that Ramos understood that he was pleading guilty to the 150-
kilogram quantity and Ramos does not contend that the district court’s omission
affected his willingness to plead guilty. The error, if any, did not affect Ramos’s
substantial rights and was harmless. See United States v. Powell, 354 F.3d 362,
370 (5th Cir. 2003).
      AFFIRMED




                                        2